DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 4-12, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bergan et al. (Bergan, Tom, et al. "Deterministic Process Groups in dOS." OSDI. Vol. 10. 2010.) (hereinafter Bergan) in view of Xiong et al. (Xiong, Dongliang, et al. "Memory access scheduling based on dynamic multilevel priority in shared dram systems." ACM Transactions on Architecture and Code Optimization (TACO) 13.4 (2016): 1-26.) (hereinafter Xiong).

As per claim 1, Bergan teaches: 

A method, comprising: 
storing data related to the usage of the plurality of applications (Bergan, 2. The Abstraction—a storing step exists in order to be modified); 
grouping the plurality of applications into groups according to data related to usage of the plurality of applications (Bergan, 2. The Abstraction—A DPG can be seen as a group of applications); and 
customizing and executing a root process for a group of the groups of applications according to usage common to each application in the group (Bergan, 2. The Abstraction, 2.1 DPGs and Their Guarantees— an initial thread can be seen as a root process, and using same kernel objects can be seen as same usage).

Bergan does not expressly teach: 
monitoring, in a mobile device, usage of a plurality of applications to determine memory access for each of the plurality of applications; 

However, Xiong discloses: 
monitoring, in a mobile device, usage of a plurality of applications to determine memory access for each of the plurality of applications (Xiong, 42:2, 42:6-- BLISS dynamically separates applications into two groups and under BRI, a mobile device can be any computer that can be moved); 

Both Xiong and Bergan pertain to the art of compute task execution. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to monitor and determine memory access because understanding memory access patterns would allow the system to perform memory scheduling in a system in an informed manner, thus improving memory system performance. 


The method of claim 1 see rejection on claim 1), comprising storing data related to the usage of the plurality of applications in a database (Bergan, 2. The Abstraction), and executing the root process to a point common to the applications in the group (Bergan, 2. The Abstraction, 2.1 DPGs and Their Guarantees).

As per claim 2, Bergan/Xiong teaches: 
The method of claim 1 (see rejection on claim 1), wherein at least one of the monitoring, storing, grouping, or executing is performed by an operating system (OS) in the mobile device (Xiong, 42:2, 42:6), and wherein determining memory access comprises measuring frequency or recency of reads from and writes to memory (Xiong, 42:3—number of read requests).

As per claim 3, Bergan/Xiong teaches: 

The method of claim 1 (See rejection on claim  1), comprising storing data related to the usage of the plurality of applications in a database, and executing the root process to a point common to the applications in the group (Bergan, 2. The Abstraction, 2.1 DPGs and Their Guarantees—writing to a pipe can be seen as a step of stoing data).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bergan/Xiong as applied to claim 1 above, and further in view of Futagawa (US2006/0064421) (hereinafter Futagawa).

As per claim 13, Bergan/Xiong teaches: 
The method of claim 1 (see rejection on claim 1).

Bergan/Xiong does not expressly teach:
storing data for the root process in flash memory.

However, Futagawa discloses: 
storing data for the root process in flash memory (Futagawa, [0052]).

Both Futagawa and Bergan/Xiong pertain to the art of using operating systems.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store data in a flash because it is well-known in the art that using a flash memory offers advantages such as increased durability (flash drives are solid-state drives that are less vulnerable to damage from drops or shocks). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bergan/Xiong as applied to claim 1 above, and further in view of Saeki (US2020/0272566) (hereinafter Saeki).

As per claim 14, Bergan/Xiong teaches: 

The method of claim 1 (see rejection on claim 1).

Bergan/Xiong does not expressly teach:
storing data for the root process in non-volatile random-access memory (NVRAM).

However, Saeki discloses: 
comprising storing data for the root process in non-volatile random-access memory (NVRAM)  (Saeki, [0004]).

Both Saeki and Bergan/Xiong pertain to the art of using operating systems.


As per claim 15, Bergan/Xiong teaches: 

The method of claim 14 (See rejection on claim 14, wherein the NVRAM comprises 3D XPoint memory (Saeki, [0004]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196